

Exhibit 10.27


[logo.jpg]


August 14, 2008.


William D. Kirkland
President & CEO
Collexis Holdings, Inc.
1201 Main Street
Suite 980
Columbia, SC 29201
 
Dear Bill,


Thank you for reaching out to us - we are very excited by the prospect of
helping Collexis to develop a roadmap for the next phase of its
commercialization.


OUR UNDERSTANDING


Collexis. Collexis Holdings, Inc. (OTC: CLXS), headquartered in Columbia, South
Carolina, has a mission to provide software that supports knowledge extraction
and discovery across multiple industries. It develops software that supports the
market-building tools to search and mine sets of information. In addition to the
standard data and information retrieval capabilities, the Company's technology
is able to discover relationships between elements of different information
items, via clustering and/or aggregation, and thus uncover important implicit
knowledge. Collexis Engine 6.0 software enables discovery through
identification, ordering, and aggregation of ideas and concepts. It can create
‘fingerprints’ of texts, such as articles, Web pages, books, and internal and
external databases, which can be used in turn to find the relevant information
for a researcher or business professional.
 
Collexis has completed several initiatives over the past year, including the
acquisition of Lawriter (500,000 members), the launch of a medical social
network (30,000 registered users), the launch of new marketing partnerships
(Thomson Web of Science), and the acquisition and reorganization of internal
software and technology development capabilities.
 

 
Booz & Company (N.A.) Inc.
101 Park Avenue
New York, NY 10178
Tel     1 212 551 6309
Fax    1 212 551 6732
www.booz.com

 

--------------------------------------------------------------------------------


 
August 14, 2008.
Page 2


So, you are looking for a consultant with both relevant industry expertise and
deep functional expertise to help Collexis develop an optimal near- to mid-term
roadmap for value-maximizing commercialization. Specifically, you would like to
address the following questions:



 
·
What applications should Collexis develop next, and for which markets first?

 
·
Which geographic markets should be prioritized?

 
·
What verticals should Collexis target?

 
·
What revenue models should be employed, for which markets, and for which
applications?

 
·
What is the best channel(s) to market for Collexis? Should it build its own
salesforce, or partner with another? Whom?



Booz & Company is uniquely qualified to support Collexis in this effort. We
bring experience in similar engagements, as well as significant industry
expertise.
 
We estimate 6 weeks to complete this assignment and anticipate working closely
with the Collexis senior team to maintain direction and perspective throughout
the project. Therefore, the availability of key stakeholders to participate in
this effort will be important.


The time frame also relies on participation and insights from industry
professionals. We will leverage these interviews with key opinion leaders to
obtain their views on likely future demand for Collexis’ and other related
products.
 
We will perform a detailed review of Collexis’ product portfolio, including
assessing factors including, but not limited to:



 
·
User experience compared to alternative sources and tools

 
·
High-level understanding of how Collexis and competitive and complementary
products fit into the workflow to meet end-user needs within specific verticals

 
·
Key advantages of current and planned development

 
·
Development and marketing plans and schedule

 
We will develop the optimal roadmap for the next phase of your commercialization
efforts. The selection process will involve the prioritization of opportunities
based on their intrinsic value, risk profile and other attributes, such as the
preferences and utility curve of your key stakeholders. .
 
We will staff this assignment with resources that draw on the full range of
capabilities of Booz & Company. We have assembled an experienced team of
professionals to support Collexis in this effort. We propose a senior team with
the experience and insight into strategic issues that Collexis faces. Our senior
time commitment is a reflection of how we view the importance and complexity of
this effort. We will be supported in the background by our core team of
consultants to fully leverage our impact.



--------------------------------------------------------------------------------


 
August 14, 2008.
Page 3


Based on the discussions we have had and the outlined in this document, we
believe this assignment will take 6 weeks to complete. Booz & Company’s charge
for professional consulting fees for the activities and size of team outlined
would result in overall professional fees of $354,000, plus expenses as
incurred. All engagement related expenses for travel, research, report
production and the like will be charged in addition to the professional fees.
 
Booz & Company will devote its best professional efforts to this assignment. All
findings, conclusions, and recommendations will represent our best judgment
based on the information available. A copy of our terms and conditions are
attached as Appendix I. To authorize us to begin work and acknowledge your
agreement to this proposal, including the terms and conditions, please sign this
proposal and return to us.


* * * * * * * * * * *


Bill, we look forward to getting started and working with you on this most
important strategic initiative.
 
By:
/s/Justin Pettit
BOOZ & COMPANY INC.
Vice President

 
Accepted and Agreed to:


By:
/s/William D. Kirkland
 
President and CEO
 
Collexis Holdings, Inc.

 
Date:_August 14, 2008
 
cc: M. Egol
C. Vollmer
 

--------------------------------------------------------------------------------



APPENDIX I
 

1.
Scope Of Work: Booz & Company Inc. (“Booz & Company”) hereby agrees to perform
the work described in the attached proposal to Client (the “Proposal”).

 

2.
Compensation: Client agrees to pay Booz & Company for the services rendered to
the Client pursuant to this Agreement and to reimburse Booz & Company for
expenses incurred in connection with providing such services in accordance with
the attached Proposal.

 

3.
Confidentiality: Each party shall keep confidential and shall not use (except in
connection with this Agreement) any confidential information disclosed to it by
the other party. The parties agree that the following shall not constitute
“confidential information”:

 
(i) information that was in the public domain or in the possession of the
receiving party at the time of disclosure to that party by the other party,
 
(ii)  information independently developed by a party,
 
(iii)  information that subsequently comes into the public domain through no
fault of the receiving party, and
 
(iv)  information that is also disclosed to the receiving party by a third party
who is under no obligation to the disclosing party to keep that information
confidential.
 
The foregoing notwithstanding, Booz & Company may serve other clients in the
same industry as long as it does so without compromising its responsibility to
maintain the confidentiality of Client’s confidential information including
parties with whom you compete or have a commercial relationship.
 

4.
Cooperation: Both Booz & Company and Client acknowledge and agree that
successful completion of this assignment will require their full and mutual good
faith cooperation. The development tasks to be performed by Client personnel,
including staffing requirements, and the obligations of Client regarding such
personnel, are as set forth in the Proposal. In addition to performing those
tasks identified in the Proposal, Client agrees to provide such services,
equipment, software and support as are stated to be Client's responsibility in
the Proposal. Client further agrees that information provided to Booz & Company
shall be complete, accurate and prompt, that its reviews of Booz & Company work
shall be timely and shall be performed by personnel fully familiar with Client’s
business and requirements.

 

5.
Use of Information: Client understands and agrees that in performing this
assignment Booz & Company will be using publicly available information and
information in reports and other material provided by others, including, without
limitation, information provided by Client, and that Booz & Company does not
assume responsibility for and may rely, without independent verification, on the
accuracy and completeness of any such information. All estimates and projections
contained in our work product will be based on data and information obtained
from the sources cited and contain significant elements of subjective judgment
and analysis, which may or may not be correct.

 

6.
Use of Work Product: Client understands and agrees that all reports, analyses or
other material provided by Booz & Company are solely for client’s information
and use in connection with the assignment and that no third party may rely on
our work product. Booz & Company shall retain all rights to concepts,
approaches, methodologies, models, tools, generic industry information,
knowledge and experience possessed by Booz & Company prior to, or acquired by it
during, the performance of the assignment.

 

7.
Limitation of Liability: Booz & Company shall have no liability with respect to
its obligations under this Agreement or otherwise for consequential, incidental
or punitive damages even if it has been advised of the possibility of such
damages. In any event, the liability of Booz & Company to Client for any reason
and upon any cause of action shall be limited to the amount paid to Booz &
Company by Client hereunder. This limitation applies to all causes of action in
the aggregate, including without limitation to breach of contract, breach of
warranty, negligence, strict liability, misrepresentations, and other torts.
Both parties understand and agree that the remedies and limitations herein
allocate the risks of product and service nonconformity between the parties as
authorized by applicable laws. The fees proposed herein reflect this allocation
of risk and the exclusion and limitation of damages in the Proposal and this
Agreement.

 

8.
Indemnification: Client hereby agrees to indemnify and hold Booz & Company
harmless from and against all claims, liability, losses, damages and expenses as
they are incurred, including legal fees and disbursements and the cost of Booz &
Company personnel time at normal professional rates relating to or arising out
of any transaction or matter which is related to the subject matter of the
assignment. Client shall not, however, be liable under this indemnity to the
extent that any such claims, liability, losses, damages and expenses result from
the gross negligence or willful default of Booz & Company.

 

9.
Dispute Resolution: Any dispute whatsoever between the parties arising out of or
relating to the assignment shall be settled by arbitration in New York, New York
under the Rules of Arbitration of the American Arbitration Association (“AAA”),
and judgment upon the award rendered by the Arbitrator(s) may be entered in any
Court having jurisdiction thereof. The arbitration shall be conducted in English
by three Arbitrators. The party initiating arbitration shall appoint an
Arbitrator in its arbitration notice to the other party who shall appoint the
second Arbitrator within 30 days of receipt of the notice. If the second party
shall fail to appoint an Arbitrator within that period then the second
Arbitrator shall be appointed by the AAA. The first two Arbitrators shall
appoint a third Arbitrator within 30 days of the appointment of the second
Arbitrator. If the first two Arbitrators fail to appoint a third Arbitrator
within that period, the third Arbitrator shall be appointed by the AAA. Judgment
upon the award rendered by the AAA may be entered in any Court having
jurisdiction thereof.

 

10.
Termination: In the event that either party hereto becomes or is declared
insolvent or bankrupt, is the subject of any proceedings relating to its
liquidation, insolvency or for the appointment of a receiver or similar officer
for it, makes an assignment for the benefit of all or substantially all of its
creditors, or enters into an agreement for the composition, extension, or
readjustment of all or substantially all of its obligations, then the other
party hereto may, by giving written notice thereof to such party, terminate this
Agreement as of a date specified in such notice of termination. The Client may
also terminate this Agreement at any time by giving Booz & Company thirty days’
written notice to that effect; in such event, Booz & Company shall be entitled
to payment for services rendered and for expenses and obligations incurred in
connection with this Agreement prior to the effective date of termination.

 

11.
Independent Contractor: Booz & Company is an independent contractor and not an
agent or representative of Client. No employee of Booz & Company shall be deemed
an employee of Client. Except as otherwise expressly agreed, Client will not
have control over Booz & Company or its employees. Booz & Company agrees that it
shall be Booz & Company's responsibility to withhold all federal, state or local
income taxes, social security taxes, unemployment and other payroll taxes
required by law to be withheld from the compensation of the employees performing
services hereunder.

 

12.
Equal Opportunity: Booz & Company agrees that it will not discriminate against
any employee or applicant for employment on account of race, color, religion,
sex, sexual preference, handicap or national origin. Booz & Company certifies
that it has developed and presently has in full force and effect a written
affirmative action compliance program in accordance with the requirements set
forth in 41 C.F.R.

 

13.
Laws And Regulations: Booz & Company agrees, in connection with the performance
of services hereunder, to comply with all applicable federal, state or local
laws and regulations.

 

14.
Third-Party Hardware and Software: The parties understand that any work product
delivered under this Agreement may include certain third-party hardware and/or
software products. It is acknowledged by Client that Client shall be solely
responsible for obtaining licenses to such third-party software, if such
software is not already in Client’s possession, including the right to
incorporate such software into its systems. Booz & Company makes no warranties
or representations hereunder, express or implied, as to the quality,
capabilities, operations, performance or suitability of any third-party hardware
or software including the ability to integrate with any software developed for
Client, and the quality, capabilities, operations, performance and suitability
of such third-party hardware or software lies solely with Client and the vendor
or supplier of that hardware or software.

 

15.
No Third-Party Beneficiaries: Booz & Company and the Client mutually agree that
this Agreement is intended by them to be solely for the benefit of the parties
hereto and that no third parties may rely on any reports, analyses or other
material provided by Booz & Company or shall obtain any direct or indirect
benefits from the Agreement, have any claim or be entitled to any remedy under
this Agreement or otherwise in any way be regarded as third-party beneficiaries
under this Agreement.

 

16.
Securities: No reference may be made to Booz & Company in any prospectus, proxy
statement, offering memorandum, or similar document without Booz & Company’s
prior written consent, which Booz & Company may, in its discretion, withhold.

 

17.
Best Efforts: Booz & Company agrees to undertake this assignment on a best
efforts basis and that its findings and recommendations will reflect its best
judgment based on the information available to it.

 

18.
Assignment: The Client and Booz & Company agree that neither party may assign
its rights under this Agreement without the prior written consent of the other
party.

 

19.
Force Majeure: Neither party shall be liable to the other for any delay or
failure to perform any of the services or obligations set forth in this
Agreement due to a cause beyond its reasonable control. Performance times shall
be considered extended for the period required to make up the work lost because
of such cause.

 

20.
Miscellaneous: The attached Proposal and these terms and conditions constitute
the entire agreement and understanding between the parties with respect to the
subject hereof and merges and supersedes all prior discussions and writings with
respect hereto. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, as if it were executed and were to be
performed entirely within the State of New York. No modification, alteration or
amendment of this Agreement shall be effective unless contained in a writing
that is signed by both parties and that specifically refers to this Agreement.
In the event that any term or provision of this Agreement shall, for any reason,
be held to be illegal, invalid or unenforceable under the laws, regulations or
ordinances of any federal, state or local government authority to which this
Agreement is subject, such term or provision shall be deemed severed from this
Agreement, and the remaining terms and provisions will be unaffected thereby.

 

21.
Headings: The headings in these Terms and Conditions are inserted for
convenience only and shall not constitute a part hereof or affect in any way the
meaning or interpretation of this Agreement.

   

   

--------------------------------------------------------------------------------